848 F.2d 184Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Sheila A. BASKERVILLE, Plaintiff-Appellant,v.DEPARTMENT OF PUBLIC SAFETY & CORRECTIONS (Division ofParole & Probation), Defendant-Appellee.
No. 87-3194.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 27, 1988.Decided:  May 17, 1988.

Sheila A. Baskerville, appellant pro se.
Stuart Milton Nathan, Office of the Attorney General of Maryland, for appellee.
Before DONALD RUSSELL, MURNAGHAN AND ERVIN, Circuit Judges.
PER CURIAM:


1
A review of the record and district court's order discloses that this appeal from the court's judgment denying relief under Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sec. 2000e, is without merit.  We accordingly affirm the judgment below on the reasoning of the district court.  Baskerville v. Department of Public Safety, C/A No. 84-12 (D.Md. Oct. 23, 1987).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid in the decisional process.


2
AFFIRMED.